Exhibit 10.2

 

LOGO [g55142g12e13.jpg]

 

      400 Atlantic Street, Suite 1500       Stamford, Connecticut 06901

Amended and Restated Severance Agreement

October 13, 2015

Herbert K. Parker

20 Briar Oak Drive

Weston, Connecticut 06883

Dear Herbert:

This letter (this “Agreement”) sets forth our agreement concerning certain
potential terminations of your employment with Harman International Industries,
Incorporated (the “Company”), and certain potential competitive activities
post-termination of your employment with the Company for any reason.

1. Term. The “Term” means the period commencing as of the date hereof and
expiring as of December 31, 2018. However, commencing on January 1, 2019 and
each January 1 thereafter, the Term will automatically be extended for an
additional year unless, not later than September 30th of the immediately
preceding year, the Company or you shall have given notice that it or you, as
the case may be, do not wish to have the Term extended. This Agreement,
including your obligations under Section 7 hereof, shall survive expiration or
termination of the Term or of your employment with the Company.

2. Severance. Subject to the other provisions of this Agreement, if your
employment with the Company and its affiliates is terminated during the Term by
the Company (or its applicable affiliate) other than for Cause or Disability, or
by you for Good Reason (any termination entitling you to severance pursuant to
this sentence, a “Qualifying Termination”), subject to your execution, delivery
and non-revocation of the release of claims described in Section 4 below, the
Company will (a) pay you, on the 60th day following such termination, a lump sum
severance payment equal to one times the sum of (i) your annual base salary as
in effect as of the date of such termination, plus (ii) your target annual bonus
as in effect as of the date of termination, (b) pay you a prorated bonus for the
fiscal year during which such termination occurs (such proration to be based on
the portion of such fiscal year during which you were employed by the Company
and its affiliates), payable based on actual performance (determined according
to the procedures the Company would have applied had you remained employed
through the bonus payment date) at the same time annual bonuses for such fiscal
year are paid to Company employees generally, and (c) provide you with
reasonable outplacement services for one year after such termination (the cost
of such services not to exceed $50,000). In addition, for a period (the
“Continuation Period”) of 12 months following the date of a Qualifying
Termination, the Company will arrange to provide you (and your dependents) with
coverage under the Company’s medical, dental or other health plan, but only to
the extent that



--------------------------------------------------------------------------------

you make a payment to the Company in an amount equal to the monthly COBRA
premium payments on a timely basis required to maintain such coverage commencing
with the first calendar month following the date of such termination, and the
Company shall reimburse you (in accordance with the schedule set forth in
Section 6) on an after-tax basis for the amount of such premiums, if any, in
excess of any employee contributions necessary to maintain such coverage for the
Continuation Period (the “COBRA Reimbursement”).

3. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) Definition of Cause. Termination for “Cause” means a termination of your
employment by the Company based on your (i) commission of a crime (other than a
vehicular misdemeanor), (ii) intentional commission of damage to property of the
Company or any of its affiliates that causes material harm to the Company or any
of its affiliates, (iii) material breach of Section 7, (iv) misconduct that
materially damages or injures the Company or any of its affiliates, or (v) gross
negligence in the performance of, or your willful failure to perform, your
duties and responsibilities. For purposes of this Agreement, no act or failure
to act on your part shall be deemed “intentional” if it was due primarily to an
error in judgment or negligence, but shall be deemed “intentional” only if done
or omitted to be done by you not in good faith and without reasonable belief
that your action or omission was in the best interest of the Company.

(b) Definition of Disability. Termination by the Company for “Disability” means
termination based on your inability to perform your duties and responsibilities
by reason of illness or incapacity for a total of 180 days in any twelve-month
period.

(c) Definition of Good Reason. Termination by you for “Good Reason” means a
voluntary termination by you due to (i) an involuntary relocation that increases
your commute by more than 50 miles, (ii) a material diminution in your base
salary (other than pursuant to across-the-board reductions that apply uniformly
to similarly situated employees generally), (iii) a material diminution in your
overall compensation opportunity (other than pursuant to across-the-board
reductions that apply uniformly to similarly situated employees generally),
(iv) a material reduction in your authority or position with the Company, or
(v) a material breach of this Agreement by the Company and its affiliates.
Notwithstanding the foregoing, a termination shall be deemed to be for Good
Reason hereunder only if you provide written notice to the Company of the
existence of one or more of the conditions described herein within 90 days
following your knowledge of the initial existence of such condition, the Company
fails to cure such condition during the 30-day period (the “Cure Period”)
following its receipt of such notice, and you terminate employment within
30 days following the conclusion of the Cure Period.

(d) Definition of Subsidiary. The term “Subsidiary” means an entity in which the
Company, directly or indirectly, beneficially owns 50% or more of the
outstanding Voting Stock.

(e) Definition of Voting Stock. The term “Voting Stock” means securities
entitled to vote generally in the election of directors.

 

-2-



--------------------------------------------------------------------------------

4. Release of Claims. The Company’s obligation to make the payments hereunder is
conditioned upon your execution and delivery to the Company (within 50 days
after the date of your Qualifying Termination), and non-revocation, of a release
of claims, in substantially the form set forth as Exhibit A hereto (with any
changes as are reasonably requested by the Company to reflect changes in law or
practice).

5. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

6. Section 409A. The intent of the parties hereto is that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A. Notwithstanding any
provision in this Agreement to the contrary, no payment or benefit that is
deferred compensation for purposes of Section 409A and that is due upon your
termination of employment will be paid or provided unless such termination is
also a “separation from service” (within the meaning of Section 409A). Whenever
a payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within 30 days following the date
of termination”), the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event will you have the
ability to, directly or indirectly, designate the calendar year of any payment
under this Agreement. If at the time of your separation from service (as defined
in Section 409A) with the Company, you are a “specified employee” (within the
meaning of Section 409A), any payment hereunder that is considered deferred
compensation under Section 409A and that is payable on account of your
separation from service (and that would otherwise be paid prior to the six-month
anniversary of such separation) shall be delayed (the “Section 409A Delay”)
until the earlier of your death or the six-month anniversary of such separation
from service and shall then be promptly paid, together with interest for the
period of delay, compounded annually, equal to a rate equal to the applicable
federal short-term rate in effect under Section 1274(d) of the Code for the
month in which your separation from service occurs. All COBRA Reimbursements
shall (subject to the Section 409A Delay) be made within 30 days following the
date on which you incur the expense but no later than December 31st of the year
following the year in which you incur the related expense, provided that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall your right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.

7. Restrictive Covenants. In consideration of the Company’s commitments
hereunder and of your continued employment, you hereby agree to the following
restrictive covenants:

(a) You will not, without the prior written consent of the Company, while
employed by the Company and its affiliates or thereafter, disclose to any person
not employed by the Company any confidential or proprietary information of the
Company or of any of its

 

-3-



--------------------------------------------------------------------------------

affiliates. For purposes of this Agreement, the term “confidential or
proprietary information” will include all information of any nature and in any
form that is owned by the Company and that is not publicly available (other than
by your breach of this Section 7(a)) or generally known to persons engaged in
businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the financial matters,
customers, employees, industry contracts, strategic business plans, product
development (or other proprietary product data), marketing plans, and all other
secrets and all other information of a confidential or proprietary nature, of
the Company or of any of its affiliates. The foregoing obligations imposed by
this Section 7(a) will not apply (i) while you are employed by the Company, to
actions taken in the ordinary course of the business of, and for the benefit of,
the Company, (ii) if such confidential or proprietary information will have
become, through no fault of yours, generally known to the public, or (iii) if
you are required by law to make disclosure (after giving the Company prompt
written notice of the receipt of such legal process and cooperating with the
Company to seek a protective order if it elects to do so).

(b) While employed by the Company and its affiliates and for a period of
12 months after you cease (for any reason) to be employed by the Company or one
of its affiliates (together, the “Restricted Period”), you will not, without the
Company’s prior written consent, become an employee, officer, director or
investor (other than a minority shareholder or other equity interest of not more
than 1% of a company whose equity interests are publicly traded on a nationally
recognized stock exchange or over-the-counter) in any business or enterprise,
anywhere in the world, that directly or indirectly competes with the business of
the Company or any affiliate and is set forth on the list of competitors (the
“Competitive List”) as provided to you on or about the date hereof, as it may be
modified by the Company from time to time by written notice to you, provided
that any modification shall not be effective until ninety (90) days after
provided to you and only if you are then employed by the Company. The
Competitive List may not contain more than fifteen (15) entities.

(c) During the Restricted Period, you shall not (i) employ, retain, solicit or
recruit for employment or retention or assist any other person or entity in
employing, retaining, soliciting or recruiting, directly or indirectly, any
individual employed by the Company or one of its affiliates or who had been so
employed in the prior six (6) months; provided that this Section 7(c) shall not
be violated by advertising or searches not specifically targeted at the
employees of the Company or its affiliates, or by serving as a reference upon
request to an entity with which you are not affiliated, or (b) interfere with
the Company’s or any of its affiliate’s relationship with any of its or their
suppliers, vendors, joint venturers or independent contractors.

(d) You acknowledge that, because of and during the course of your employment by
the Company, you will learn or develop confidential information relating to the
Company’s sales, marketing or servicing, and relating to the Company’s
customers. You recognize that the Company’s relationships with its customers are
extremely valuable to it and thus the protection of the Company’s relationships
with its customers is essential. Accordingly and in consideration of your
continued employment with the Company and the various benefits and payments
provided in conjunction therewith, you agree that you will not, during the
Restricted Period, solicit or attempt to solicit, directly or indirectly, and
for the purpose of providing services or products that are the same or similar
to those offered for sale by the Company at the time of your termination and
which services or products group represents more

 

-4-



--------------------------------------------------------------------------------

than 10 percent (10%) of the revenues of the Company and its affiliates for its
most recently completed fiscal year or is expected to do so in the current or
next fiscal year, any existing or prospective customer of the Company or any one
of its affiliates which you solicited or with whom you had direct contact while
employed by the Company, provided that the foregoing shall not apply to retail
consumers of the Company or any of its affiliates.

(e) The Company and you acknowledge that the time, scope, geographic area and
other provisions of this Section 7 have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. You acknowledge and agree that the terms of this Section 7: (i) are
reasonable in light of all of the circumstances, (ii) are sufficiently limited
to protect the legitimate interests of the Company and its affiliates,
(iii) impose no undue hardship on you, and (iv) are not injurious to the public.
You further acknowledge and agree that your breach of the provisions of this
Section 7 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and that if the Company elects to prevent you from
breaching such provisions by obtaining an injunction against you, there is a
reasonable probability of the Company’s eventual success on the merits. You
consent and agree that if you commit any such breach or threaten to commit any
breach, the Company shall be entitled to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages.

(f) Nothing herein shall prevent or limit you from reporting a possible
violation of applicable laws or regulations to any governmental or regulatory
agency, including the Securities and Exchange Commission, or making other
disclosures that are protected under so-called whistleblower laws or
regulations. Such disclosures may be made without notice to the Company or
consent of the legal department of the Company.

8. At-Will Employment. Notwithstanding anything herein to the contrary, your
employment with the Company is terminable at will with or without Cause (subject
to the obligations of the Company hereunder). Nothing expressed or implied in
this Agreement will create any right or duty on the part of the Company or you
to have you remain in the employment of the Company and its affiliates for any
specific duration.

9. No Mitigation. The Company hereby acknowledges that you will not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on your part under this Agreement or otherwise.

10. Governing Law and Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any disputes, litigation, proceedings or other legal
actions by any party to this Agreement in connection with or relating to this
Agreement or any

 

-5-



--------------------------------------------------------------------------------

matters described or contemplated in this Agreement may be instituted in the
courts of the State of Delaware or of the United States sitting in the State of
Delaware. Each party to this Agreement irrevocably submits to the jurisdiction
of the courts of the State of Delaware and of the United States sitting in the
State of Delaware in connection with any such dispute, litigation, proceeding or
other legal action arising out of or relating to this Agreement.

11. Entire Agreement. This Agreement sets forth the entire understanding with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral or express or implied, between you and the Company or any
affiliate of the Company as to such subject matter, including the Severance
Agreement between the Company and you, dated April 21, 2010 (the “Severance
Agreement”), except for Section 2 thereof; provided, however, that, except for
Section 7 hereof which shall apply in all cases of termination of your
employment with the Company, this Agreement shall have no application with
respect to termination of your employment during the two-year period following a
Change in Control as defined in the Amended and Restated Severance Agreement,
between you and the Company, dated December 22, 2008, as amended by the
Severance Agreement. Any payments provided hereunder shall constitute the
exclusive payments due to you from, and the exclusive obligation of, the Company
and its affiliates in the event of any termination of your employment prior to a
Change in Control, except for any benefits that may be due you in normal course
under any employee benefit plan of the Company (other than a severance plan)
that provides benefits after termination of employment.

12. Notices. For all purposes of this Agreement, all communications, including,
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to you at your address on the
books of the Company, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address shall be effective only upon receipt.

13. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including, without limitation, any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company. This Agreement will inure
to the benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder, except as expressly provided above in this
Section 13.

 

-6-



--------------------------------------------------------------------------------

14. Miscellaneous. This Agreement may not be amended, nor may any provision
hereof be modified or waived, except by an instrument in writing duly signed by
you and the Company. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement.

 

-7-



--------------------------------------------------------------------------------

Please indicate your agreement by signing below and retain one copy for your
records.

 

Sincerely, HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

/s/ Dinesh C. Paliwal

Name:   Dinesh C. Paliwal Its:   Chairman, President and Chief Executive Officer

 

Agreed and Accepted:

/s/ Herbert K. Parker

Herbert K. Parker



--------------------------------------------------------------------------------

Exhibit A

SAMPLE RELEASE

In consideration of the agreement by Harman International Industries,
Incorporated (the “Company” or “Employer”) to provide the benefits described in
the letter agreement between me and the Company dated                     (the
“Letter Agreement”) and in consideration for the Company’s other promises in the
Letter Agreement and herein, I agree as follows:

1. Release of Known and Unknown Claims by Me

(a) I hereby release and forever discharge (this “Release”) the Company and each
of its associates, owners, stockholders, affiliates, divisions, subsidiaries,
predecessors, successors, heirs, assigns, agents, directors, officers, partners,
employees, representatives, and insurers (collectively, the “Company Releasees”)
of and from any and all manner of action or actions, cause or causes of actions,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent, which I now have or may have
against the Company or any Company Releasee to the extent acting by, through,
under or in concert with the Company, by reason of any matter, cause or thing
whatsoever from the beginning of time to the Effective Date (as defined below).
The claims released herein include, without limitation, claims arising out of,
based upon, or relating to the hire, employment, remuneration or termination of
my employment and any claims constituting, arising out of, based upon, or
relating to any tort theory, any express or implied contract, Title VII of the
Civil Rights Act of 1964, the Civil Rights of 1866, the Civil Rights Act of
1991, the Age Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.), the
Equal Pay Act, the Fair Labor Standards Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, and any other local,
state or federal law governing the employment relationship. Notwithstanding
anything herein to the contrary, nothing herein or otherwise shall release the
Company from any claims, rights or damages that I may have (i) under Section 2
of the Letter Agreement or under this Release; (ii) as a stockholder in the
Company; or (iii) that may not be released or waived as a matter of law.

(b) I expressly acknowledge, agree and recite that (i) the release and waiver
set forth in Section 1(a) above are written in a manner I understand; (ii) in
executing this Release, I am not waiving rights or claims that may arise after
the date that this Release becomes effective; (iii) I am waiving rights or
claims only in exchange for consideration in addition to anything to which I am
otherwise entitled; (iv) I have entered into and executed this Release knowingly
and voluntarily; (v) I have been given up 21 days to consider the terms of this
Release and understand its terms; (vi) I have been advised of the opportunity to
seek the advice of legal counsel in this matter and to obtain my counsel’s
assistance in reviewing this Release; (vii) I have read and understand this
Release in its entirety; and (viii) I have not been forced to sign this Release
by any employee or agent of Employer.

(c) I represent and warrant that there has been no assignment or other transfer
of any interest in any claims released hereunder, and I agree to indemnify and
hold the Company Releasees harmless from any liability, claims, demands,
damages, reasonable costs, reasonable

 

A-1



--------------------------------------------------------------------------------

expenses and reasonable attorney’s fees incurred by the Company Releasees as a
result of any person asserting any such assignment or transfer. It is the
intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Company Releasees against me under this
indemnity.

(d) I agree that, except for claims made to or brought by the Equal Employment
Opportunity Commission (“EEOC”), if I hereafter commence, join in, or in any
manner seek relief through any suit arising out of, based upon or relating to
any of the claims released hereunder, or in any manner assert against the
Company Releasees any of the claims released hereunder, I shall pay to the
Company Releasees in addition to any other damages caused to the Company
Releasees thereby, all reasonable attorneys’ fees incurred by the Company
Releasees in defending or otherwise responding to said suit or claim.

(e) It is my intention that my execution of this Release will forever bar every
claim, demand, cause of action, charge and grievance released above.

2. Assumption of Risk. Each of the parties fully understands that if any fact
with respect to any matter covered by this Release is found hereafter to be
other than, or different from, the facts now believed by any of the parties to
be true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.

3. No Pending Actions. I represent that I do not presently have on file any
complaint, charge or claim (civil, administrative or criminal) against the
Company in any court or administrative forum, or before any governmental agency
or entity. I represent that I will not hereafter file any complaints, charges or
claims (civil, administrative or criminal) against the Company with any
administrative, state, federal or other governmental entity, agency, board or
court (except the EEOC) with respect to the claims released in Section 1 of this
Release.

4. Proprietary and Privileged Information. I agree and acknowledge that during
the course of my employment with Company, I received confidential and/or
proprietary information relating to, without limitation, Company and its
subsidiaries’ and affiliates’ business and marketing strategies, finances,
benefit plans, systems, products and employees. I agree on the date on which I
sign this Release to return to the Company any and all documents, papers and
material (including any of the same stored on electronic media such as diskettes
or tapes) containing such confidential and/or proprietary information which has
not theretofore been returned to the Company, although I may retain the laptop
computer as provided in this Release. I further agree that, following my signing
of this Release and for so long thereafter as such information is not in the
public domain through no fault of mine, I will not use or disclose any such
confidential and/or proprietary information, either directly or indirectly, to
or for the benefit of any other person, firm or corporation. The provisions of
this Section 4 supplement, but do not replace, my legal and other contractual
obligations relating to confidential Company information.

5. No Admission of Liability. I understand and agree that neither the execution
of this Release nor the performance of any term hereof shall constitute or be
construed as an admission of any liability whatsoever by either the Company or
me, as both the Company and I have consistently taken the position that it/I
have no liability whatsoever to the other.

 

A-2



--------------------------------------------------------------------------------

6. Attorneys’ Fees. If the Company or I bring an action or proceeding for breach
of the Letter Agreement or this Release or to enforce its or my rights hereunder
or thereunder, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, if any, incurred in connection with such action.

7. Return of Employer Property. I represent that I have returned to the Company
all Company products, samples, equipment, parts, inventory, manuals, technical
information and other Company materials in my possession or under my control,
except those with respect to which I have made arrangements with the Company to
pick up or otherwise deliver to the Company. The Company’s receipt of all such
items that I am obligated to return is a condition of its obligation to provide
me the benefits described in the Letter Agreement.

8. Construction. This Release shall be construed as a whole in accordance with
its fair meaning and in accordance with the laws of the State of Delaware. The
language of this Release shall not be construed for or against any particular
party, solely by reason of authorship. Each and every covenant, term, provision
and agreement herein contained shall be binding upon and inure to the benefit of
the successors and assigns of the parties hereto. The headings used herein are
for reference only and shall not affect the construction of any of them.

9. Sole Agreement. The Letter Agreement and this Release represent the sole and
entire agreement between the parties and supersede all prior agreements,
negotiations and discussions between the parties and/or their respective counsel
with respect to the subject matters covered hereby.

10. Severability. In the event that any one or more of the provisions contained
in this Release shall, for any reason, by held to be invalid, void, illegal or
unenforceable in any respect, such invalidity, voidness, illegality or lack of
enforceability shall not affect any other provision of the Letter Agreement or
this Release and the remaining portions shall remain in full force and effect.

11. Amendments. Any amendment or modification of this Release must be made in a
writing signed by me and a duly authorized representative of the Company and
stating the intent of both parties to amend this Release.

12. Notices. All notices, requests, demands and other communications hereunder
must be in writing, marked “Personal and Confidential,” and shall be deemed to
have been given if delivered by hand or mailed by first class, postage and
registry fees prepaid, and addressed as follows:

 

If to Employee:   To the address last on the books of the Company. If to
Company:   Attn: Chief Executive Officer   Harman International Industries,  
Incorporated   400 Atlantic Street, 15th Floor   Stamford, CT 06901

 

A-3



--------------------------------------------------------------------------------

13. Revocation; Effectiveness. I understand that I have the right to revoke this
Release within seven (7) calendar days after I sign it. This Release will become
effective and enforceable only after I have signed it and upon expiration of the
seven-day revocation period with no revocation taking place (the “Effective
Date”). I understand that if I desire to revoke this Release, I must give
actual, written notice of revocation to the above person at the above address
before the seven-day revocation period expires.

The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.

IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.

 

 

   

 

[EMPLOYEE NAME] (“Employee”, “me”, or “I”)     Date Accepted and Agreed:    

 

    HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED    

 

A-4